DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Response to Amendment
Applicant’s amendments to the claimed, filed March 22, 2021, are acknowledged. Claim 1 has been amended and Claims 6 and 7 have been cancelled. No new matter has been added. Claims 8-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, drawn to a method, there being no allowable generic or linking claim. While the status indicator for Claim 11 is missing and is therefore not appropriately indicated as “(Withdrawn)”, the Examiner notes that Claim 11 is included in the grouping of withdrawn claims. Applicant timely elected in the reply filed on December 9, 2020. Claims 1-5 and 8-12 are pending and Claims 1-5 are currently being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (previously cited, US 20130206289 A1) in view of Ahn (previously cited and cited by Applicant, US 20100258219 A1), Ichimiya (previously cited, US 20150203945 A1), and further in view of Goto (previously cited, US 20140290807 A1). 
Nakajima discloses a low yield ratio and high-strength steel having excellent stress corrosion cracking resistance and low temperature toughness, comprising: by weight percent, 
0.02 to 0.10% of carbon (C), 0.5 to 2.0% of manganese (Mn), 0.05 to 0.5% of silicon (Si), 0.005 to 0.1% of titanium (Ti), 0.005 to 0.5% of aluminum (Al), 0.003% or less of niobium (Nb), 0.015% or less of phosphorus (P), 0.015% or less of sulfur (S), a balance of Fe and other inevitable impurities (“high-strength hot-rolled steel sheet…composition containing, by mass, 0.04% to 0.1% of C, 0.3% to 1.3% of Si, 0.8% to 1.8% of Mn, 0.03% or less of P, 0.005% or less of S, 0.005% or less of N, 0.005% to 0.1% of Al, and at least one element selected from 0.002% to less than 0.03% of Ti, 0.002% to less than 0.03% of V, and 0.002% to less than 0.02% of Nb, the balance being Fe and incidental impurities.” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
wherein a microstructure includes, in area percent (%), 60% or more of acicular ferrite and the balance including at least one phase of bainite, polygonal ferrite and martensite-austenite constituent 
Nakajima does not disclose wherein the composition comprises 0.05 to 1.0% of nickel (Ni).
Ahn discloses a similar steel (see para. [0020] and [0021]) wherein Ni is included from 1.0wt% or less in order to improve physical properties of low-carbon steel without adversely affecting the in-situ weldability and low-temperature toughness of the low-carbon steel, and also improve the toughness in a weld heat-affected zone (HAZ) (see para. [0042] and [0043]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have further included 0.05-1% of Ni, as taught by Ahn, for the invention disclosed by Nakajima, in order to improve the physical properties of the steel and improve the toughness of a HAZ, without affecting the toughness of the base steel.
Nakajima discloses a tensile strength, but is silent towards the yield strength.
Ichimiya discloses a similar invention (see para. [0025], [0080] and [0087]) wherein the yield strength of the steel is 420MPa or more in order to provide a steel sheet which has sufficient strength for use in a variety of applications such as which require high strength and excellent low temperature toughness properties (“high-strength steel plate which has a yield stress (YS) of 420 MPa or more and excellent low-temperature toughness (CTOD property)…suitably used for steel structures such as ships, marine structures, pressure vessels, and penstocks” [0019]; see also para. [0001]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had a yield strength of 440 MPa or less, such as 420-440MPa, as taught by Ichimiya, for the invention disclosed by Nakajima, in order to have a steel sufficiently strong with preferable toughness properties and thus suitable for use in a variety of structures such as ships, marine structures, and pressure vessels. 

Nakajima is silent towards the impact transition temperature, and therefore does not disclose wherein an impact transition temperature of the steel is -60°C or lower.
Goto teaches a similar invention (“A low yield ratio and high-strength hot rolled steel sheet having a composition containing, on a mass percent basis, 0.03% to 0.10% C, 0.10% to 0.50% Si, 1.4% to 2.2% Mn, 0.005 % to 0.10% Al, 0.02% to 0.10% Nb, 0.001% to 0.030% Ti….0.01% to 0.50% Ni…microstructure including a main phase that contains bainitic ferrite having an average grain size of 10um or less and a secondary phase that contains massive martensite…in an area ratio of 1.4% to 15%” Abstract; “Bainitic ferrite serving as the main phase is a phase having a substructure with a high dislocation density and includes acicular ferrite” [0048]) wherein the fracture transition temperature (fracture transition temperature is equivalent to impact transition temperature) of the steel is -80C or lower in order obtain steels suitable for welded steel pipes usable in colder environments which also achieve earthquake protection (“excellent low-temperature toughness, i.e., a fracture transition temperature vTrs of -80.degree. C. or lower and preferably -95.degree. C. or lower, which is a current specification for very cold lands” [0015]; “pipelines for long-distance transportation are required to increase transportation efficiency, so high-pressure pipelines are used. A large number of oil wells and gas wells are located in very cold lands, so pipelines often pass through very cold lands. Thus, linepipes to be used are required to have high strength and high toughness. Furthermore, linepipes are required to have low yield ratios from the viewpoint of achieving good buckling resistance and earthquake protection” [0005]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had an impact transition temperature of -60C or lower, as taught by Goto, for the invention disclosed by Nakajima, in order to provide a steel which may be used as a steel pipe for transferring oil or gas efficiently in very cold environments.

Regarding Claim 2, Nakajima is silent towards the size of acicular ferrite.
Ahn further teaches wherein a size of the acicular ferrite measured in terms of the equivalent of a circle diameter is 30um or less in order to improve impact toughness (“grain size of acicular ferrite…have 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had a acicular ferrite size of a circle diameter of 30um or less, as taught by Ahn, for the invention disclosed by Nakajima, in order to improve impact toughness of the steel.

Regarding Claim 3, Nakajima discloses wherein the bainite has a 30 area% or less (“area fraction of bainite phase in the entire structure is 10% or less” Abstract).

Regarding Claim 5, Nakajima in view of Ichimiya discloses wherein the tensile strength is 490-590 MPa and the yield ratio is 0.85 or less (Nakajima “tensile strengths, TS, of 490 to less than 590 MPa” [0002];Ichimiya “high-strength steel plate which has a yield stress (YS) of 420 MPa or more” [0019]; for example, a steel with a yield strength of 420 MPa and a tensile strength of 590 MPa would have a yield ratio of 0.71 which reads on the claimed range).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Ahn, Ichimiya and Goto, as applied to claim 1 above, and further in view of Shimamura (previously cited, US 20120241057 A1). 
Regarding Claim 4, Nakajima discloses wherein the MA phase is 10 area% or less (“phases other than the ferrite and bainite phases…retained austenite phase, and martensite phase, does not impair our advantages as long as the area fraction thereof in the entire structure is 5% or less….area fraction of phases other than the ferrite and bainite phases (the sum of the area fractions of other phases) is 5% or less” [0039]), but is silent towards the size of the MA phase, and therefore does not disclose an equivalent of a circle diameter of 5um or less.
Shimamura discloses a similar steel (“a low yield ratio, high strength and high toughness steel …containing 0.03% to 0.06% C, 0.01% to 1.0% Si, 1.2% to 3.0% Mn, 0.015% or less P, 0.005% or less S, 0.08% or less Al, 0.005% to 0.07% Nb, 0.005% to 0.025% Ti…remainder being Fe and unavoidable impurities….three-phase microstructure consisting of bainite, M-A constituent, and…ferrite, the area 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had an M-A constituent equivalent circle diameter of 5um or less, as taught by Shimamura, for the invention disclosed by Nakajima, in order to obtain sufficient toughness of the steel (see teaching by Shimamura above).

Response to Arguments
Applicant’s arguments, filed March 22, 2021, with respect to Claim 1 rejected under 35 U.S.C. 103 over Nakajima in view of Ahn and also rejected under 35 U.S.C. 103 over Ichimiya, have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakajima in view of Ahn, Ichimiya and Goto, as detailed above.
Applicant’s arguments towards Ichimiya as a primary reference are deemed moot in view of the new grounds of rejection. 
Applicant argues that Nakajima is directed to steel for automotive components and structural components thereof, and that Ichimiya relates to steel for structures such as ships, marine structures, pressure vessels, and penstocks. Applicant argues that there is no motivation to combine the two references because each references is not directed towards yield ratio or stress corrosion cracking resistance. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ichimiya teaches the importance of the yield strength such that the steel sheet may have extended uses for structures such as those for ships and pressure vessels. Nakajima teaches the claimed tensile strength. Thus, the combination of the references produce the claimed yield ratio and there is no structural difference among the claimed limitation and that prior art combination. Additionally, regarding the steels being directed towards varying industries, one of ordinary skill in the art would appreciate and want the benefit of a steel which is versatile to multiple uses. One of ordinary skill in the art would especially recognize the monetary benefit of a steel capable for use in not only automobile components but also those for pressure vessels, pipeline, and structural materials. For example, Yokoi (US 20140014237 A) demonstrates that a single steel (also of similar composition and tensile strength to Nakajima) may be used for both automobile components, structural components, shipbuilding, pressure vessels, and line pipes (“According to the above aspects of the present invention, for a steel sheet which can be applied to components (automobile components such as inner plate components, structural components, suspension components, and transmissions; and other components such as shipbuilding materials, construction materials, bridge materials, marine structures, pressure vessels, line pipes, and mechanical components) requiring workability such as hole expansibility or bendability, strict homogeneity in thickness and circularity after processing, and toughness, a high-strength steel sheet having a superior toughness and a tensile strength of 540 MPa grade or higher can be stably produced at a low cost” [0034]).
Applicant further argues that neither Nakajima nor Ichimiya address the yield ratio (see response above) and further the corrosion cracking resistance. Again, in response to applicant's argument that the yield ratio is not specifically address, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Nakajima in view of Ichimiya disclose the yield strength and tensile strengths which read on the claimed yield ratio, such that one of ordinary skill in the art would recognize there is no structural difference between the claimed invention and the prior art that patentably distinguishes the claimed invention from the steel of the prior art. In response to applicant's argument that the prior art fails to recognize the importance of corrosion cracking resistance, Applicant’s arguments rely on language solely Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, one of ordinary skill in the art would appreciate that the preamble language for excellent corrosion cracking resistance is directed to the limitation regarding the impact transition temperature, and this feature is found obvious over Goto. To be clear, all structural limitations of the claim have been considered and are met, and the intentions of the instant invention do not patentably distinguish from the invention of the prior art. 
Applicant argues that Nakajima fails to disclose Ni content and therefore one of ordinary skill in the art would not include Ni. This argument is not found persuasive as Ahn teaches use of Ni addition, and one of ordinary skill in the art would be motivated to include Ni for the invention disclosed by Nakajima in order to improve the physical properties of the steel and improve the toughness of a HAZ, without affecting the toughness of the base steel. One of ordinary skill in the art would understand the importance of improving the physical properties of the steel and one which had improved HAZ toughness as many steel sheets are welded to form components for a variety of structures including automobile components and pressure vessels. Applicant argues that there is no reason to combine Ahn with Nakajima because Ahn is silent towards the yield ratio. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that it is hindsight to use Goto to teach an impact transition temperature because the steel of Goto comprises different strengths and microstructure. In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). One of ordinary skill in the art would recognize the benefit of a low impact temperature for a variety of steels, such that steels of varying strengths, compositions, and thicknesses may also comprise good toughness and properties are lower temperatures. One of ordinary skill in the art would recognize the benefit of expanding a steels ability to be used at low temperatures without failure for a variety of industrial and commercial uses. Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokoi (US 20140014237 A): teaches overlapping composition and tensile strength, as well as wherein a single steel sheet maybe used across industries to produce various structures include those for both automobiles and pressure vessels. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731